Citation Nr: 0509420	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
eye blindness with retinal detachment.

2.  Entitlement to a rating in excess of 10 percent for 
status post miliary tuberculosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO decision that denied the 
veteran's claim for increased ratings for right eye blindness 
and tuberculosis. 

In June 2004, the veteran provided sworn testimony at a 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge.

The issue of entitlement to an increased rating for 
tuberculosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is blind in the right eye and has no light 
perception.

2.  The veteran has no worse than 20/40 vision in his non-
service connected left eye.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a right eye blindness with a detached retina have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.350, 3.383, 4.1-4.7, 4.21, 4.84a, Diagnostic 
Codes 6008-6070 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The record shows that 
the veteran was properly notified of the January 2003 RO 
decision that denied his increased rating claims.  The 
veteran was issued a statement of the case (SOC) (in March 
2003).  The June 2002 VCAA letter specifically informed him 
of what he should do in support of the claim, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has met its duty to inform the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, while the VCAA 
letter was issued following the RO decisions that denied 
increased ratings for tuberculosis and right eye blindness, 
no prejudice to the veteran has occurred.  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has essentially indicated that all 
relevant records are on file.  It is also noted that the 
veteran was provided a VA examination in August 2002 which 
addresses the nature and severity of his eye condition.   
Given the present circumstances, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

With respect to the veteran's increased rating claim for 
right eye blindness, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation is payable for certain combinations of service 
connected and non-service connected disabilities, including 
blindness in one eye as a result of service connected 
disability and blindness in the other eye as a result of non-
service connected disability, as if both disabilities were 
service-connected, provided the non-service connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distance less than 3 feet (.91m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79.

The veteran's service-connected disability is rated under 
Diagnostic Codes 6008-6070.  Diagnostic Code 6008, for 
detachment of retina, is to be rated from 10 to 100 percent 
disabling based on impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional 10 percent rating during continuance of active 
pathology.  See 38 C.F.R. § 4.84a.  A 30 percent disability 
evaluation is warranted when there is blindness in one eye, 
with only light perception, and visual acuity of 20/40 in the 
nonservice-connected eye.  38 C.F.R. Part 4, Code 6070.  A 40 
percent evaluation is warranted for blindness in one eye, 
having only light perception, when corrected visual acuity in 
the other eye is 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic 
Code 6069.

The veteran is service connected for a detached retina, no 
light perception, right eye.  However, the veteran is not 
service connected for any disability in his left eye. Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in that 
eye. 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 
3.383, 4.84a, Diagnostic Code 6070; Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  The best distant vision obtainable 
after correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75 (2004).

The percentage evaluation for impairment of visual acuity 
will be found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

With respect to visual acuity in the left eye, which is 
necessary to determine in order to evaluate the proper 
disability rating for the veteran under 38 C.F.R. § 4.84a, 
Table V, the record reflects that, with one exception, visual 
acuity in that eye has been consistently described as 20/20 
or better.  

In August 2001, the veteran was granted special monthly 
compensation based on loss of use of one eye (right) having 
only light perception.

On recent VA examination in August 2002 the examiner noted a 
"history of retinal detachment, right eye, resulting in 
blindness."  On examination, the veteran had no light 
perception in the right eye.  The left eye vision was 20/25 
with correction.  Thus the Board finds, for the purpose of 
determining the appropriate disability rating for 
diminishment of central visual acuity under 38 C.F.R. § 
4.84a, Table V, that the veteran's left eye visual acuity is 
no worse than 20/40.

Also, the Board has considered recent VA medical evidence of 
ophthalmology treatment dated from April 2004 to December 
2004.  In June 2004, the veteran had no light perception in 
the right eye with 20/20 vision in the left eye.  The 
examiner noted "glaucoma, suspect" in the left eye, 
although, this condition has not been diagnosed.  The 
examiner assessed the veteran as "monocular, secondary to 
retinal detachment in the right eye" and recommended 
continued full-time use of a polycarbonate lens.  In a 
December 2004 ophthalmology note, the veteran was noted to 
have no light perception in the right eye with 20/40 left eye 
vision, that improved to 20/20 with glasses.  A family 
history of glaucoma was noted and suspected on examination, 
however, glaucoma not diagnosed.  The examiner reported that 
the right eye retina was attached and the examiner questioned 
old retinal detachment or trauma causing the visual loss in 
the right eye.  

Based on the medical findings of light perception only for 
the right eye and 20/40 for the left eye, 38 C.F.R. § 4.84a, 
Table V produces a disability percentage evaluation of 30 
percent under Diagnostic Code 6070.  38 C.F.R. § 4.84(a) does 
not provide for a higher disability rating for a change of 
light perception to no light perception for one eye.  The 
Board accordingly concludes that the veteran is entitled to a 
30 percent evaluation for the residuals of retinal detachment 
in the right eye pursuant to Diagnostic Codes 6008 and 6070.

The veteran has been assigned a 30 percent evaluation for 
residuals of a detached retina, no light perception, right 
eye.  This is the maximum schedular amount available for 
blindness in a service-connected right eye, with no blindness 
in his non-service connected left eye.  When only one eye's 
disability is service connected, the maximum evaluation for 
total loss of vision of that eye is 30 percent, unless there 
is (a) blindness in the non-service connected left eye; (b) 
enucleation of the service-connected right eye; or (c) 
serious cosmetic defect. 38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria are met here.  As discussed above, the visual 
acuity in the veteran's left eye is normal.  Neither eye is 
enucleated.  There is no evidence of visible distortion or 
any other type of cosmetic defect.

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code.  Initially, the Board notes that 
service connection has not been granted for glaucoma and 
cataracts.  As the veteran clearly retains both eyes, the 
provisions of 38 C.F.R. § 4.84a, Code 6066, are not for 
application.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 38 
C.F.R. § 4.84a, Code 6090, are also not for application.  

A rating in excess of 30 percent is not available under 38 
C.F.R. § 4.84a, Code 6080, pertaining to impairment of field 
of vision.  As service connection is not in effect for a left 
eye disability, only those provisions of the diagnostic code 
relating to unilateral concentric contraction or unilateral 
loss of visual field are for application; a maximum 30 
percent evaluation is assignable for unilateral concentric 
contraction or loss of visual field. 

Finally, a rating in excess of 30 percent is not available 
under Code 6029, for aphakia.  That code only provides for a 
30 percent rating, and specifically prohibits combining the 
30 percent rating with any other rating for impaired vision.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected right eye 
condition.  Even though he is blind in the service-connected 
eye, as discussed above, with normal vision in the non-
service connected left eye, a higher rating is simply not 
warranted.  The veteran is receiving the highest rating 
available for his current condition, 30 percent.  

The veteran testified that his service-connected right eye 
blindness has caused significant functional impairment in his 
daily life.  He stated that he has periodic eye treatment and 
that he was recently issued glasses to correct his left eye 
vision and weakness.  However, the veteran is not such 
symptoms do not warrant a higher rating for the reasons 
discussed above.  The rating for the veteran's service-
connected eye is based, in this case, on loss of visual 
acuity, since that provides him the highest rating possible.  
There is no reasonable doubt that could be resolved in his 
favor.


ORDER

An increased disability rating for right eye blindness with 
no light perception, currently evaluated as 30 percent 
disabling is denied.


REMAND

The veteran last underwent a VA compensation examination in 
August 2002 to determine the severity of his tuberculosis 
disability.  At a June 2004 Travel Board hearing, he 
indicated his respiratory disability had worsened since his 
last VA examination; and he has indicated that he receives 
treatment from the VA Medical Center in Pittsburgh.  

It is noted that the current medical evidence on file does 
not adequately address the current severity of the veteran's 
service-connected tuberculosis symptomatology; as such, a new 
VA examination should be scheduled.  In addition, not all of 
the veteran's VA treatment records are on file.  Thus, 
efforts should be made to obtain any outstanding, relevant 
treatment records.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, it appears that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
Medical evidence relied upon in the SSA decision must be 
obtained and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, this matter is REMANDED for the following:

1.  The RO should obtain copies of 
pertinent VA treatment records that have 
not been previously secured, to include 
records of treatment at the Pittsburgh VA 
Medical Center from 1996 to the present.  
All records obtained should be associated 
with the veteran's claims file.  If the RO 
is unable to obtain any identified 
records, it must identify to the veteran 
which records were unobtainable, it must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and it must describe any further 
action to be taken by VA with respect to 
the claim.

2.  Contact the Social Security 
Administration (SSA) and obtain all 
records on file in connection with the 
veteran's March 1997 disability award.

3.  After associating with the claims file 
all additional records received, the 
veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature, extent, 
and manifestations of his pulmonary 
tuberculosis.  The entire claims file as 
well as a complete copy of this REMAND 
must be made available to and be reviewed 
by the physician designated to examine the 
veteran.  All indicated testing, to 
include pulmonary function testing, should 
be completed.  The examiner should 
determine the results of the testing with 
regard to his FEV-1, FEV-1/FVC, and DLCO 
(SB), his maximum oxygen consumption, 
whether he has cor pulmonale, whether he 
has right ventricular hypertrophy, whether 
he has pulmonary hypertension (shown by 
Echo or cardiac catheterization), whether 
he has episode(s) of acute respiratory 
failure, or whether the veteran requires 
outpatient oxygen.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten examination report.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


